                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    ADAM LEE RICHEY, #125656                        §
        Plaintiff                                   §
                                                    §
    v.                                              §                CIVIL ACTION NO. 4:19cv113
                                                    §
    CHRIS FONTANA, ET AL.                           §
          Defendants                                §

                                        ORDER OF DISMISSAL

           This case was referred to United States Magistrate Judge Christine A. Nowak, who issued a

    Report and Recommendation concluding that Plaintiff’s case should be dismissed without prejudice.

    The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

    and recommendations for the disposition of such action, has been presented for consideration. No

.   objections having been timely filed, the Court concludes that the findings and conclusions of the

    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice. All

    motions by either party not previously ruled on are hereby DENIED.
          SIGNED this 23rd day of July, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
